Mr. Justice Dickey delivered the opinion of the Court: This was a bill in chancery, brought by Ebey, to reform the terms of a deed, from Bergen to complainant, upon the ground that, after the terms of the deed had been agreed upon by the parties, and after they had gone to a conveyancer and given him directions as to its terms, in conformity to their agreement, Bergen went to the conveyancer, and, without the knowledge of Ebey, gave other directions as to the terms to be inserted in the deed, which the conveyancer followed, and that after the deed was so drawn and executed, Ebey accepted the same, supposing that it had been drawn according to the directions given in his presence, and without any knowledge or intimation to the contrary. The circuit court granted the relief sought. Bergen brings the case here by appeal, and insists that the proof is not sufficiently clear and satisfactory to authorize such a decree. We deem it unnecessary to review the proofs. They fully support the decree. The proceeding was practically a fraud upon Ebey. Deoree affirmed.